DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2019, and April 23, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of Group II, Species I, Sub-species I in the reply filed on March 21, 2021, is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive is not found persuasive; under Unity of Invention analysis, Examiner is not required to establish mutually-exclusive features for species, only lack of a special technical feature.  The requirement is still deemed proper and is therefore made FINAL.  Claims 3–6 and 8–10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1, 2, and 7 are examined in this Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the convex portion” in line 9 renders the claim indefinite, because there is a lack of antecedent basis in the claims. The recitation of “at least one convex portion” in line 7 contemplates that there may be a plurality of convex portions within the scope of claim 1. In that instance, it is unclear and confusing which of these plurality of convex portions is being referenced. For purposes of examination, Examiner is reading this limitation as “the at least one convex portion”.
Claims 2 and 7, which depend from claim 1, are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasui (U.S. Pub. No. 2017/0194296).
Regarding claim 1, Yasui teaches a semiconductor device (Figs. 1 and 2), comprising: a container body (Figs. 1 and 2, 1/24, ¶¶ [0014] & [0019]) having a space (e.g., Fig. 2) with an opening (e.g., Fig. 2, opening at the top); a semiconductor element (Fig. 2, 30, ¶ [0020]) disposed in the space in the container body; a sealing member (Fig. 2, 21, ¶ [0032]) disposed in the space in the container body to cover the semiconductor element; and a cover (Fig. 2, 23, ¶ [0032]) covering the opening of the container body, wherein at least one convex portion (Fig. 2, 4C, ¶ [0020]) protruding into the space is provided on the cover, and the cover is fixed to the container body only (Fig. 2, the cover 23 is fixed to the body only by the convex portions 4C, in the embodiment described in ¶ [0042], in the same way as taught by Applicant) by embedding at least a tip portion of the convex portion (Fig. 2) in the sealing member (Fig. 2) which has been cured (¶ [0040]).
Regarding claim 2, Yasui teaches a semiconductor device wherein a plurality of the convex portions (Figs. 1 & 2, 4C, ¶ [0020]) are provided on the cover (Fig. 2, 23, ¶ [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (U.S. Pub. No. 2017/0194296), as applied to claim 1, above, in view of Masumoto et al. (U.S. Pub. No. 2016/0071821).
Regarding claim 7, Yasui fails to teach explicitly wherein the semiconductor element (Fig. 2, 30, ¶ [0020]) includes a wide bandgap semiconductor. Masumoto et al. teaches that it was known in the semiconductor device arts to include a wide bandgap semiconductor (Figs. 1 and 2, 5, ¶ [0035]), since it has a high withstand voltage and a high current density, which enables a smaller size (¶ [0035]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a wide bandgap semiconductor in the semiconductor element of Yasui, as taught by Masumoto et al., in order to achieve a high withstand voltage and a high current density, which enables a smaller size.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893